FILED
                             NOT FOR PUBLICATION                               MAR 05 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 07-50521

               Plaintiff - Appellee,             D.C. No. CR-07-00580-JFW

   v.
                                                 MEMORANDUM *
 FAUSTINO CARRILLO,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                      John F. Walter, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Faustino Carrillo appeals from the 57-month sentence imposed following his

guilty-plea conviction for being an illegal alien found in the United States




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EH/Research
following deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

       Carrillo contends that the district court miscalculated his Sentencing

Guidelines range because it counted a prior conviction towards his criminal history

score pursuant to U.S.S.G. §§ 4A1.1 and 4A1.2, rather than as relevant conduct

pursuant to U.S.S.G. § 1B1.3. This contention is foreclosed. See United States v.

Cruz-Gramajo, 570 F.3d 1162, 1167 (9th Cir. 2009).

       Carrillo also contends that the district court violated his Fifth Amendment

right against self-incrimination when it imposed a condition of supervised release

which requires him to report to probation if he reenters the country. As Carrillo

acknowledges, this contention is foreclosed. See United States v. Rodriguez-

Rodriguez, 441 F.3d 767, 772-73 (9th Cir. 2006).

       AFFIRMED.




EH/Research                                2                                    07-50521